         Case 1:21-cv-02372-MKV Document 19 Filed 03/31/21 Page 1 of 1



                                                                            USDC SDNY
UNITED STATES DISTRICT COURT
                                                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                            ELECTRONICALLY FILED
                                                                            DOC #:
 AMERICAN GIRL, LLC,
                                                                            DATE FILED: 3/31/2021
                           Plaintiff,

                    -against-                                 1:21-cv-02372-MKV

 ZEMBRKA d/b/a WWW.ZEMBRKA.COM                       ORDER EXTENDING TEMPORARY
 and WWW.DAIBH-IDH.COM;                                  RESTRAINING ORDER
 WWW.ZEMBRKA.COM; and
 WWW.DAIBH-IDH.COM,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has received a letter from Plaintiff seeking to extend the temporary restraining

order (“TRO”) entered in this case on March 18, 2021 through the Show Cause Hearing on April

14, 2021. Plaintiff purports to have served Defendants with the complaint and TRO on March

26, 2021. To date, the Court has not received any application to lift the TRO from any

Defendant.

       In order to prevent the irreparable harm as set out in the Court’s Order to Show Cause

and TRO, and for the reasons set out in Plaintiff’s application for the TRO, the terms of the TRO

are extended to April 14, 2021.

       Plaintiff is directed to serve this Order on Defendants by the same method of service as

the Court permitted for service of the TRO.

SO ORDERED.
 Date: March 31, 2021                               _________________________________
                                                    ________________
                                                                  _______________
                                                                               ____
                                                                                  _ __
                                                                                  __ ____
                                                                                        _ _____
                                                                                        __   __
                                                                                             ___
       New York, New York                                   MARY
                                                            M RY K
                                                            MA       KAYAY VYS
                                                                        AY   VYSKOCIL
                                                                               YSSKO  OCIL
                                                           United
                                                           Un       States
                                                            niitted Sta
                                                                      ate   District
                                                                        t s Distri ict Judge




                                                1
